Case 2:20-cv-11887-TGB-EAS ECF No. 9, PageID.602 Filed 08/26/21 Page 1 of 9




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


                                             2:20-cv-11887-TGB-EAS
IN RE: OAKLAND PHYSICIANS
MEDICAL CENTER, LLC,                       HON. TERRENCE G. BERG
                 Debtor.

BASIL T. SIMON, not individually          ORDER DENYING APPEAL
but solely in his capacity as the        FROM BANKRUPTCY COURT
Liquidation Trustee of Oakland                  (ECF NO. 1)
Physicians Medical Center, LLC
Liquidation Trust,

                 Plaintiff-Appellant,

      v.

YATINDER SINGHAL,

               Defendant-Appellee,

and

DR. YATINDER M. SINGHAL,

M.D., P.C.,

Garnishee Defendant-Appellee


      After prevailing on several claims against Yatinder Singhal

(Defendant-Appellee) in bankruptcy proceeding, the Trustee (Plaintiff-
Appellant Basil T. Simon or “Trustee”) filed a motion for entry of
judgment against Dr. Singhal’s P.C. (Defendant-Appellee Yatinder M.

                                     1
Case 2:20-cv-11887-TGB-EAS ECF No. 9, PageID.603 Filed 08/26/21 Page 2 of 9




Singhal, M.D., P.C.). Trustee’s motion argued that he should collect the
balance of Dr. Singhal’s judgment from the P.C. because Dr. Singhal

knowingly and willfully provided false statements on the disclosure. The
bankruptcy court denied Trustee’s motion and Plaintiff appealed.
      Having reviewed the pleadings and relevant case law, the Court

determines that Plaintiff’s appeal should be DENIED and the
Bankruptcy Court’s decision AFFIRMED .
    I.      BACKGROUND

      On May 29, 2019, the Bankruptcy Court entered judgment in the
amount of $507,884 against Defendant Dr. Yatinder M. Singhal.
Subsequently, the Bankruptcy Court issued a Request and Writ for

Garnishment directed to Dr. Singhal’s professional corporation, or “P.C.”,
also a party to this case, Defendant-Appellee Yatinder M. Singhal, M.D.,
P.C. (“P.C.”).

      On September 12, 2019, the P.C. filed and served the Garnishee
Disclosure. Appellant contends that the Garnishee Disclosure is
“materially false.” ECF No. 4, PageID.542. In particular, Plaintiff

contends that (1) Defendant is not paid monthly, and (2) Defendant’s
monthly gross earnings during the period exceeded $20,000 per month.
ECF No. 4, PageID.563. Plaintiff-Appellant then filed a motion for entry

of judgment against Dr. Singhal, pursuant to Mich. Comp. Laws §
600.4051, “on the basis that Defendant, as agent for the P.C. ‘knowingly


                                    2
Case 2:20-cv-11887-TGB-EAS ECF No. 9, PageID.604 Filed 08/26/21 Page 3 of 9




and willfully answer[ed] falsely upon [the P.C.]’s disclosure.’” ECF No. 4,
PageID.541.

     The Bankruptcy Court denied Plaintiff’s motion on June 25, 2020.
Plaintiff Simon filed a notice of appeal on July 8, 2020.
   II.     LEGAL STANDARD

     The district courts have jurisdiction to hear appeals from final
judgments, orders, and decrees of bankruptcy judges. 28 U.S.C. §
158(a)(1). “An appeal [from a bankruptcy court final order] shall be taken

in the same manner as appeals in civil proceedings generally are taken
to the courts of appeals from the district courts and in the time provided
by Rule 8002 of the Bankruptcy Rules.” Id. at § 158(c)(2). A district court

reviews de novo the bankruptcy judge's conclusions of law. In re
Edmonds, 263 B.R. 828, 829 (E.D. Mich. 2001).
  III.     ANALYSIS

     The key issue in this case is the statutory construction of Mich.
Comp. Law § 600.4051. Generally, a garnishee is “liable only for the
property belonging to the defendant in the garnishee’s possession or

control.” Oakland Cty. v. Brown Rd. Grp., LLC, No. 348263, 2020 WL
815787, at *6 (Mich. Ct. App. Feb. 18, 2020). Yet, under Mich. Comp. Law
§ 600.4051,
     Any person summoned as a garnishee or any officer, agent, or other
     person who appears and answers for a corporation summoned as a
     garnishee, who knowingly and willfully answers falsely upon his
     disclosure or examination on oath is liable to the plaintiff in
     garnishment, or to his executors or administrators, to pay out of his
                                     3
Case 2:20-cv-11887-TGB-EAS ECF No. 9, PageID.605 Filed 08/26/21 Page 4 of 9




     own goods and estate the full amount due on the judgment
     recovered with interest, to be recovered in a civil action.
Mich. Comp. Laws § 600.4051.
     Plaintiff brought a motion to recover the full amount of the
judgment under this statute. However, the bankruptcy court determined

that the word “person,” as utilized in the statute was limited to human
beings and does not include corporations. Therefore, Garnishee
Defendant Yatinder M. Singhal, M.D., P.C. could not be held liable for

filing a false garnishee disclosure and Plaintiff’s motion was denied.
     Plaintiff asserts that the bankruptcy court’s decision ignored the
guidance of Michigan courts regarding statutory construction. According

to Plaintiff, the bankruptcy court’s reading of Mich. Comp. Law §
600.4051 is inconsistent with the scope, purpose, and broader language
found in the rest of Chapter 40 of the Revised Judicature Act of 1961.

ECF No. 4, PageID.558. Plaintiff also argues that the interpretation was
inconsistent with Mich. Comp. Law § 8.3, which governs the rules of
statutory construction in Michigan. ECF No. 4, PageID.562. Finally,

Plaintiff asserts that the interpretation of the word “person” adopted by
the Bankruptcy Court deprives a judgment creditor of a remedy when the
garnishee is a corporation—making the “statute inconsistent and

meaningless to a certain class of judgment creditors and garnishee
defendants.” ECF No. 4, PageID.564.




                                    4
Case 2:20-cv-11887-TGB-EAS ECF No. 9, PageID.606 Filed 08/26/21 Page 5 of 9




     Defendant, however, asserts that the bankruptcy court applied the
proper rules of statutory interpretation in determining that a corporation

was not a person for purposes of Mich. Comp. Laws § 600.4051. In
particular, Defendant points to the guidance provided by the Michigan
judiciary, the plain language of the statute, and the authority provided

by Mich. Comp. Laws § 8.3, to support the Bankruptcy Court’s finding.
     “In construing questions of state law, the federal court must apply
state law in accordance with the controlling decisions of the highest court

of the state.” Meridian Mut. Ins. Co. v. Kellman, 197 F.3d 1178, 1181 (6th
Cir. 1999) (citing Erie R. Co. v. Tompkins, 304 U.S. 64 (1938)). Where the
Michigan Supreme Court has not addressed the issue, we “must attempt

to ascertain how that court would rule if it were faced with the issue.”
Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 636 (6th Cir. 2018)
(quoting Meridian Mut. Ins. Co., 197 F.3d at 1181). Courts may look to

“the decisional law of the state's lower courts, other federal courts
construing state law, restatements of law, law review commentaries, and
other jurisdictions on the ‘majority’ rule in making this determination.”

Id. (quoting Meridian Mut. Ins. Co., 197 F.3d at 1181). The Sixth Circuit
is clear: while not bound by the decisions of the state appellate courts, a
district court “should not disregard the decisions of intermediate

appellate state courts unless it is convinced by other persuasive data that
the highest court of the state would decide otherwise.” Meridian Mut. Ins.
Co., 197 F.3d at 1181 (emphasis added). See also Rohrer Corp. v. Dane
                                    5
Case 2:20-cv-11887-TGB-EAS ECF No. 9, PageID.607 Filed 08/26/21 Page 6 of 9




Elec Corp. USA, 482 F. App'x 113, 115, n. 1 (6th Cir. 2012); In re FCA US
LLC Monostable Elec. Gearshift Litig., 446 F. Supp. 3d 218, 226 (E.D.

Mich. 2020).
     There is one Michigan state court case which addresses this
question head on: Oakland Cty v. Brown Road Group, LLC, No. 348263,

2020 WL 815787 (Mich. Ct. App. Feb. 18, 2020). In this unpublished
opinion, the Michigan Court of Appeals determined that “the Legislature
impliedly distinguished the word “person” from “corporation” within

Mich. Comp. Laws 600.4051, thereby indicating that the Legislature
intended for the word “person” to mean a human being, as opposed to a
corporation.” Id. at *7.

     This Court finds no reason to depart from the reasoning in Brown
Road Group. While unpublished, the opinion applies proper tools of
statutory interpretation and is well-reasoned: The Michigan Court of

Appeals consulted two dictionary definitions, reviewed the actual
language of the statute, and considered the Legislature’s intent. See
Brown Road Grp., 2020 WL 815787 at *6. Plaintiff does not point to any

controlling decisions of Michigan courts which disagree or undermine the
reasoning outlined by the Michigan Court of Appeals; rather, they point
to various Michigan cases regarding guidance on statutory construction

broadly and cases interpreting the word “person” as used in the Crime
Victim’s Rights Act and Mich. Comp. Law. § 565.201. See ECF No. 4,
PageID.558. This is insufficient to disrupt the Court’s reliance on Brown
                                    6
Case 2:20-cv-11887-TGB-EAS ECF No. 9, PageID.608 Filed 08/26/21 Page 7 of 9




Road Group—especially in light of the Sixth Circuit case law which
directs us to engage with the law of the lower state courts. See Pittman,

901 F.3d at 636. In sum, the Court is unable to find a reason to conclude
that Michigan’s Supreme Court would not follow the developed reasoning
stated in Brown Road Group. Meridian Mut. Ins. Co., 197 F.3d at 1181.

Accordingly, under this authority, the Court will affirm because Mich.
Comp. Law § 600.4501’s use of the term “person” does not apply to a
corporation and Plaintiff’s challenge must be rejected.

     Even if the Court disregarded Brown Road Group, the Court
disagrees with Plaintiff’s reading of Mich. Comp. Law § 600.4501.
According to Plaintiff, had the bankruptcy court considered the general

scope and purpose of the statute within Chapter 40 of the Revised
Judiciary Act, it would not exclude “corporations” from the term “person.”
But the Michigan Supreme Court is clear, that the “first step” in

evaluating the Legislature’s intent is to examine the plain and clear
language of the statute. People v. Haveman, 938 N.W.2d 773, 779 (2019).
See also McCormick v. Carrier, 487 Mich. 180, 191–92, 795 N.W.2d 517,

524 (2010) (“This Court begins by reviewing the language of the statute,
and, if the language is clear and unambiguous, it is presumed that the
Legislature intended the meaning expressed in the statute. Judicial

construction of an unambiguous statute is neither required nor
permitted.”). The statute at issue contains both the words “person” and
“corporation” in the same sentence, and “[w]hen the Legislature uses
                                    7
Case 2:20-cv-11887-TGB-EAS ECF No. 9, PageID.609 Filed 08/26/21 Page 8 of 9




different words, the words are generally intended to connote different
meanings.” United States Fid. & Guar. Co. v. Michigan Catastrophic

Claims Ass'n, 484 Mich. 1, 14, 795 N.W.2d 101, 108 (2009). In this way,
the Court agrees that looking to the plain and clear language of the
statute, “the Legislature would not have included the word ‘person’ and

‘corporation’ together in the same sentence if the Legislature intended for
the two terms to be synonymous.” Brown Road Group, 2020 WL 815787,
at *6.

         Plaintiff also argues that Mich. Comp. Law § 8.3, which outlines
statutory rules of construction, requires the term person to include
corporation. This argument misstates Michigan’s law: Rather than

requiring that the word “person” extend to corporations, the statute
clearly states that “[t]he word ‘person’ may extend and be applied to
bodies politic and corporate, as well as individuals.” Mich. Comp. Law §

8.3l (emphasis added). Extending the term “person” to include
“corporation” here would be inconsistent with the plain meaning of the
statute in light of the inclusion of both terms separately and the use of

the word “his” twice in referring to a person (“is liable to the plaintiff in
garnishment, or to his executors or administrators, to pay out of his own
goods and estate the full amount due on the judgment recovered with

interest”) rather than “its,” as would be proper when referring to a
corporation. Mich. Comp. Law § 600.4051 (emphasis added).


                                     8
Case 2:20-cv-11887-TGB-EAS ECF No. 9, PageID.610 Filed 08/26/21 Page 9 of 9




     Finally, Plaintiff claims the adopted interpretation deprives a
judgment creditor a remedy against a corporate garnishee. However, it is

not clear to the Court why there must be a civil remedy for a corporation
when a garnishee disclosure is falsified by a person. While Plaintiff may
want this liability to extend to corporations, it does not logically follow

that the Legislature intended this.
     For these reasons, the Court determines that the bankruptcy court
correctly applied Michigan law in holding that the term “person,” as used

in Mich. Comp. Law § 600.4051, does not include a corporation.
Accordingly, the bankruptcy court correctly denied Plaintiff’s motion
because the statute does not prescribe liability for a corporation which

willfully and knowingly files a false garnishee disclosure.
                               CONCLUSION
     For these reasons, Plaintiff’s appeal (ECF No. 1) is DENIED and

the judgment of the bankruptcy court is AFFIRMED.
     SO ORDERED.


Dated: August 26, 2021       s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                                      9
